DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments have been fully considered but they are moot, in light of an updated interpretation of the cited prior art corresponding to claim amendments, and introduction of the new reference Tuval (2002/0109819).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Cerny) in view of Tuval (2002/0109819).

Regarding claim 1, Cerny discloses a display control device (1100 of Figure 11) for use with a display device (1186) comprising a pixel array of pixels [0089], comprising: 
an image pre-processor configured to divide an original image (1022 of Figure 10B rendered in stages of processing pipeline, for each zone of screen area [0090]) into a target area (Z1 in Figure 7C; shown screen space division is one among available alternatives, treating Z1 in a manner comparable to 215 of Figure 2D), a first non-target area (Comprising at least one of Z4, Z5 in Figure 7C), and a second non-target area (Comprising at least one of Z2, Z3), each area having resolution (Differing resolution [0024] is among rendering parameters established on a per-zone basis of latter examples [0066]), the first non-target area (Comprising at least one of Z4, Z5) being aligned with the target area (Z1) in a row direction of the original image (e.g. Left-right direction, relative to orientation of the figure), the second non-target area (Comprising at least one of Z2, Z3) being an area other than the target area (Z1) and the first non-target area (Comprising at least one of Z4, Z5), and the second non-target area (Comprising Z2, Z3) only consisting of at least one entire row of the original image (Within either one of Z2 and Z3, the longer of two parallel lines spans from leftmost to rightmost portions of screen space viewing window), the image pre-processor further configured to perform pre-processing on the original image, the pre-processing comprising reducing of a resolution of the first non-target area and the 
a communication interface (Comprising 1176 of Figure 11) configured to transmit the pre-processed original image (1022 of Figure 10B; 1020 corresponding to 1150 of Figure 11) to the display device (1186) for display ([0103]: From display buffer, for presentation on display); and 
a gaze tracker (1199 of Figure 11) configured to identify a gaze region in a screen of the display device ([0106]: Fixation point) and provide an identification result to the image pre-processor ([0037]: Zone rendering in accordance with fixation point), wherein 
the image pre-processor is configured to receive the identification result and perform the division of the original image based on the received identification result, wherein the target area corresponds to the gaze region (Figures 6, 7A–7C: Location of zone Z1 within 622/722 – and corresponding rendering parameters – determined dynamically in accordance with fixation point [0064]).  
Cerny does not make an outright statement of the system being provided such that pixels of the pixel array corresponding to the second non-target area can be simultaneously selected and supplied with image data.
However, Tuval’s considers eye anatomy [0001] in the display of images (Figure 7) comprising a non-foveal display surface (703; [0095]) formed from pixel groups (706) activated simultaneously [0101] as a measure of reducing transmission bandwidth [0022].


 
Regarding claim 4, Cerny discloses a display system comprising: a display device (1186 of Figure 11); and the display control device as recited in claim 1 (See the rejection of claim 1).  

Method claim 9 is rejected as reciting limitations that are similar to those recited in control device claim 1.

ii.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Tuval, as applied to claim 1 above, and further in view of Spitzer et al. (2018/0137602; hereinafter Spitzer).

Regarding claim 3, Cerny in view of Tuval discloses the display control device of claim 1.  Cerny discloses the device wherein the pixel array is arranged in a pattern for pixel rendering [0093], the display control device further comprising an image renderer configured to perform the pixel rendering on at least the target area such that the pixel rendered target area is displayed at the gaze region with an apparent higher resolution ([0044], [0024]).  

In the same field of endeavor, Spitzer discloses a foveated display system facilitating sub-pixel rendering [0023] by the upscaling an image region’s (1600 of Figure 16) pixels (1602) to comprise an additional subpixel (1620/1618/1614), resulting in an increase in horizontal resolution, supplemented with a corresponding increase in vertical resolution [0097].  This manner of operation has the potential to optimize power consumption and cost, among other things [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein sub-pixel rendering is performed on the target area, producing an apparent resolution higher than a physical resolution of the display device in view of the teaching of Spitzer to optimize power consumption and cost.


Cerny in view of Tuval, as respectively applied to claims 4 and 9, and further in view of Wang (2019/02367571, this combination of references hereinafter referred to as CTW).

Regarding claim 6, Cerny in view of Tuval discloses the system of claim 4.  
Cerny in view of Tuval does not explicitly disclose the device wherein the display device comprises an image processor configured to perform post-processing on the pre-processed original image, the post-processing comprising increasing of the resolution of the first non-target area and the second non-target area to adapt to a physical resolution of the display device.  
In the same field of endeavor, Wang discloses image transmission [0002] comprising the division of display area into multiple regions, each operating with a respective resolution (Figure 3), in one embodiment up-sampling the resolution of a regional image to match that of the display screen [0109].  This manner of operating is among the means by which large amounts of data may more efficiently be transmitted [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein the display device comprises an image processor configured to perform post-processing on the pre-processed original image, the post-processing comprising increasing of the resolution of the first non-target area and the second non-target area to adapt to a physical resolution of the display device in view of the teaching of Wang to more efficiently transmit large volumes of data.  

Regarding claim 7, CTW discloses the system of claim 6.  
Cerny does not expressly state the system being provided wherein the post-processing further comprises resizing of at least one of the first non-target area or the second non-target area such that a size of the post-processed original image is adapted to a size of the screen of the display device.  
In the same field of endeavor, Wang discloses image transmission [0002] comprising the division of display area into multiple regions, each operating with a respective resolution (Figure 3), in one embodiment up-sampling the resolution of a regional image to match that of the display screen [0109].  This manner of operating is among the means by which large amounts of data may more efficiently be transmitted [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the device of Cerny to be modified wherein the post-processing further comprises resizing of at least one of the first non-target area or the second non-target area such that a size of the post-processed original image is adapted to a size of the screen of the display device in view of the teaching of Wang to more efficiently transmit large volumes of data.

Method claims 11, 12 are rejected as reciting limitations similar to system claims 6, 7, respectively.


CTW as respectively applied to claims 6, 11 above, and further in view of Spitzer.

Regarding claim 8, CTW discloses the system of claim 6.  Cerny discloses the device wherein the display device further comprises a pixel array arranged in a pattern for pixel rendering [0093], and wherein the post-processing further comprises the pixel rendering of at least the target area such that the pixel rendered target area is displayed at the gaze region with an apparent higher resolution ([0044], [0024]).  
CTW does not explicitly disclose the system wherein rendering is that of sub-pixels.
In the same field of endeavor, Spitzer discloses a foveated display system facilitating sub-pixel rendering [0023].  This manner of operation has the potential to optimize power consumption and cost, among other things [0005].
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the system of Cerny to be modified wherein rendering is that of sub-pixels in view of the teaching of Spitzer to optimize power consumption and cost.

Method claim 13 is rejected as reciting limitations similar to system claim 8.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claiming benefit of CN 201710298955.3, filed 28 April 2017, attached in earlier Office Action.